--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
EXHIBIT 10.2


Loan No. V_60804


FIXED RATE NOTE


$_____________November ____, 2006


FOR VALUE RECEIVED, (COMPANY SUBSIDIARY), a _________ limited partnership
("Borrower"), promises to pay to the order of JPMORGAN CHASE BANK, N.A., a
banking association chartered under the laws of the United States of America,
its successors and assigns (hereinafter referred to as "Lender"), at the office
of Lender or its agent, designee, or assignee at 270 Park Avenue, New York, New
York 10017, Attention: Loan Servicing, or at such place as Lender or its agent,
designee, or assignee may from time to time designate in writing, the principal
sum of $_______________, in lawful money of the United States of America, with
interest thereon to be computed on the unpaid principal balance from time to
time outstanding at the Applicable Interest Rate (hereinafter defined) at all
times prior to the occurrence of an Event of Default (as defined in the Security
Instrument [hereinafter defined]), and to be paid in installments as set forth
below. Unless otherwise herein defined, all initially capitalized terms shall
have the meanings given such terms in the Security Instrument.
 
1.  PAYMENT TERMS
 
Principal and interest due under this Note shall be paid as follows:
 
(a)  A payment of interest only on the date hereof for the period from the date
hereof through and including November 30, 2006; and
 
(b)  A constant payment, calculated on the basis of an amortization period of
thirty (30) years, of $__________, on the first day of January, 2007 and on the
first day of each calendar month thereafter up to and including the first day of
November, 2016; 
 
with payments under this Note to be applied as follows:
 
(i)  First, to the payment of interest and then to other costs and charges due
in connection with this Note or the Debt, as Lender may determine in its sole
discretion; and
 
(ii)  The balance shall be applied toward the reduction of the principal sum;
 
and the balance of said principal sum, together with accrued and unpaid interest
and any other amounts due under this Note shall be due and payable on the first
day of December, 2016 or upon earlier maturity hereof whether by acceleration or
otherwise (the "Maturity Date"). Interest on the principal sum of this Note
shall be calculated on the basis of a three hundred sixty (360) day year and
paid for the actual number of days elapsed. All amounts due under this Note
shall be payable without setoff, counterclaim or any other deduction whatsoever.

 
 

--------------------------------------------------------------------------------

 



2.  INTEREST
 
The term "Applicable Interest Rate" means from the date of this Note through and
including the Maturity Date, a rate of five and 865/1000 percent (5.865%) per
annum.
 
3.  SECURITY
 
This Note is secured by, and Lender is entitled to the benefits of, the Security
Instrument, the Assignment, the Environmental Agreement, and the other Loan
Documents (hereinafter defined). The term "Security Instrument" means the Deed
of Trust and Security Agreement dated the date hereof given by Borrower for the
use and benefit of Lender covering the estate of Borrower in certain premises as
more particularly described therein (which premises, together with all
properties, rights, titles, estates and interests now or hereafter securing the
Debt and/or other obligations of Borrower under the Loan Documents, are
collectively referred to herein as the "Property"). The term "Assignment" means
the Assignment of Leases and Rents of even date herewith executed by Borrower in
favor of Lender. The term "Environmental Agreement" means the Environmental
Indemnity Agreement of even date herewith executed by Borrower in favor of
Lender. The term "Loan Documents" refers collectively to this Note, the Security
Instrument, the Assignment, the Environmental Agreement, and any and all other
documents executed in connection with this Note or now or hereafter executed by
Borrower and/or others and by or in favor of Lender, which wholly or partially
secure or guarantee payment of this Note or pertain to indebtedness evidenced by
this Note.
 
4.  LATE FEE
 
If any installment payable under this Note (including the final installment due
on the Maturity Date) is not received by Lender prior to the tenth (10th)
calendar day after the same is due (without regard to any applicable cure and/or
notice period), Borrower shall pay to Lender upon demand an amount equal to the
lesser of (a) five percent (5%) of such unpaid sum or (b) the maximum amount
permitted by applicable law to defray the expenses incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment, and such amount shall be secured by
the Loan Documents.
 
5.  DEFAULT AND ACCELERATION
 
So long as an Event of Default exists, Lender may, at its option, without notice
or demand to Borrower, declare the Debt immediately due and payable. All
remedies hereunder, under the Loan Documents and at law or in equity shall be
cumulative. In the event that it should become necessary to employ counsel to
collect the Debt or to protect or foreclose the security for the Debt or to
defend against any claims asserted by Borrower arising from or related to the
Loan Documents, Borrower also agrees to pay to Lender on demand all reasonable
costs of collection or defense incurred by Lender, including reasonable outside
attorneys' fees for the services of counsel whether or not suit be brought, and
including attorneys’ fees in any bankruptcy or insolvency proceeding.

 
 

--------------------------------------------------------------------------------

 



6.  DEFAULT INTEREST
 
Upon the occurrence and during the continuation of an Event of Default Borrower
shall pay interest on the entire unpaid principal sum and any other amounts due
under the Loan Documents at the rate equal to the lesser of (a) the maximum rate
permitted by applicable law, or (b) the greater of (i) five percent (5%) above
the Applicable Interest Rate or (ii) five percent (5%) above the Prime Rate
(hereinafter defined), in effect at the time of the occurrence of the Event of
Default (the "Default Rate"). The term "Prime Rate" means the prime rate
reported in the Money Rates section of The Wall Street Journal. In the event
that The Wall Street Journal should cease or temporarily interrupt publication,
the term "Prime Rate" shall mean the daily average prime rate published in
another business newspaper, or business section of a newspaper, of national
standing and general circulation chosen by Lender. In the event that a prime
rate is no longer generally published or is limited, regulated or administered
by a governmental or quasi-governmental body, then Lender shall select a
comparable interest rate index which is readily available and verifiable to
Borrower but is beyond Lender's control. The Default Rate shall be computed from
the occurrence of the Event of Default until the actual receipt and collection
of a sum of money determined by Lender to be sufficient to cure the Event of
Default. Amounts of interest accrued at the Default Rate shall constitute a
portion of the Debt, and shall be deemed secured by the Loan Documents. This
clause, however, shall not be construed as an agreement or privilege to extend
the date of the payment of the Debt, nor as a waiver of any other right or
remedy accruing to Lender by reason of the occurrence of any Event of Default.
 
7.  PREPAYMENT
 
(a)  The principal balance of this Note may not be prepaid in whole or in part
(except with respect to the application of casualty or condemnation proceeds or
Section 7.3 of the Security Instrument) prior to the Maturity Date. If following
the occurrence of any Event of Default, Borrower shall tender payment to Lender
or Lender shall receive proceeds (whether through foreclosure or the exercise of
the other remedies available to Lender under the Security Instrument or the
other Loan Documents), Borrower shall pay in addition to interest accrued and
unpaid on the principal balance of this Note and all other sums then due under
this Note and the other Loan Documents a prepayment consideration in an amount
equal to the greater of (A) one percent (1%) of the outstanding principal
balance of this Note at the time such payment or proceeds are received, or (B)
(x) the present value as of the date such payment or proceeds are received of
the remaining scheduled payments of principal and interest from the date such
payment or proceeds are received through the Maturity Date (including any
balloon payment) determined by discounting such payments at the Discount Rate
(as hereinafter defined), less (y) the amount of the payment or proceeds
received. The term "Discount Rate" means the rate which, when compounded
monthly, is equivalent to the Treasury Rate (as hereinafter defined), when
compounded semi-annually. The term "Treasury Rate" means the yield calculated by
the linear interpolation of the yields, as reported in Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading "U.S.
Government Securities/Treasury Constant Maturities" for the week ending prior to
the date the payment of such proceeds are received, of U.S. Treasury constant
maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date.(In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.) Lender shall notify Borrower of the amount and the basis of
determination of the required prepayment consideration, which shall be
conclusive except in the case of manifest error. Notwithstanding the foregoing,
Borrower shall have the additional privilege to prepay the entire principal
balance of this Note (together with any other sums constituting the Debt,
including, without limitation, all accrued interest and other costs or charges
due in connection with this Note or the Debt up to and including the next
scheduled payment date) on any Business Day (as defined in the Security
Instrument) occurring on or after that date which is three (3) months preceding
the Maturity Date without any fee or consideration for such privilege.
 
(b)  If the prepayment results from the application to the Debt of the casualty
or condemnation proceeds from the Property, no prepayment consideration will be
imposed. Partial prepayments of principal resulting from the application of
casualty or condemnation proceeds to the Debt (other than such application which
results from an Event of Default) shall change the amounts of subsequent monthly
installments as hereinafter provided, but shall not change the dates on which
such installments are due, unless Lender shall otherwise agree in writing. As of
the date such proceeds are applied by Lender to reduce the outstanding principal
balance of this Note, the monthly installment of interest and principal set
forth in Section 1(b) of this Note shall be recomputed at the Applicable
Interest Rate and the outstanding principal balance of this Note remaining
following such application, based upon an amortization schedule of 30 years less
the period from the first day of the calendar month following the date of the
advance hereunder to the date of the application of such proceeds. Lender's
determination of such recalculated payment shall be binding and conclusive on
Borrower.
 
(c)  (i)Notwithstanding any provision of this Section 7 to the contrary, at any
time after the earlier of (1) the date which is two (2) years after the "startup
day," within the meaning of Section 860G(a)(9) of the Internal Revenue Code of
1986, as amended from time to time or any successor statute (the "Code"), of a
"real estate mortgage investment conduit," within the meaning of Section 860D of
the Code, that holds this Note, and (2) a regularly scheduled payment date on or
after that date which is three (3) years after the date of the first monthly
payment due under Section 1(b), and provided no Event of Default (or any event
which with the passage of time or the giving of notice, or both, could become an
Event of Default) has occurred under the Security Instrument or under any of the
Loan Documents, Borrower may cause the release of the Property (in whole but not
in part) from the lien of the Security Instrument and the other Loan Documents
upon the satisfaction of the following conditions precedent:
 
(A)  not less than thirty (30) days prior written notice to Lender specifying a
regularly scheduled payment date (the "Release Date") on which the Defeasance
Deposit (hereinafter defined) is to be made;
 
(B)  the payment to Lender of interest accrued and unpaid on the principal
balance of this Note to and including the Release Date;

 
 

--------------------------------------------------------------------------------

 



 
(C)  the payment to Lender of all other sums, not including scheduled interest
or principal payments, due under this Note, the Security Instrument and the
other Loan Documents;
 
(D)  the payment to Lender of the Defeasance Deposit; and
 
(E)  the delivery to Lender of:
 

(1)  
a security agreement, in form and substance satisfactory to Lender, creating a
first priority lien on the Defeasance Deposit and the U.S. Obligations
(hereinafter defined) purchased on behalf of Borrower with the Defeasance
Deposit in accordance with this subparagraph (the "Security Agreement");

 

(2)  
a release of the Property from the lien of the Security Instrument (for
execution by Lender) in a form appropriate for the jurisdiction in which the
Property is located;

 

(3)  
an officer's certificate of Borrower certifying that the requirements set forth
in this subparagraph (i) have been satisfied;

 

(4)  
an opinion of counsel for Borrower in form reasonably satisfactory to Lender
stating, among other things, that defeasance of this Note will not cause any
adverse consequences to any REMIC holding the Loan or the holders of any
securities issued by the REMIC or result in a taxation of the income from the
Loan to such REMIC or cause a loss of REMIC status, and that Lender has a
perfected first priority security interest in the Defeasance Deposit and the
U.S. Obligations purchased by Lender on behalf of Borrower;

 

(5)  
evidence satisfactory to Lender, in its reasonable discretion, that the
Defeasance Deposit is adequate to provide payment on or prior to, but as close
as possible to, all successive scheduled payment dates after the Release Date
upon which interest and principal payments are required under this Note
(including the amounts due on the Maturity Date) and in amounts equal to the
scheduled payments due on such dates under this Note;

 

(6)  
evidence in writing from the applicable Rating Agencies to the effect that such
release will not result in a re-qualification, downgrade or withdrawal of any
rating in effect immediately prior to such defeasance for any Securities;

 

(7)  
payment of all of Lender's expenses incurred in connection with the defeasance
including, without limitation, reasonable attorneys fees; and

 

(8)  
such other certificates, documents or instruments as Lender may reasonably
request.

 
In connection with the conditions set forth in subsection (c)(i)(E) above,
Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payment on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under this Note (including the amounts due on the Maturity
Date) and in amounts equal to the scheduled payments due on such dates under
this Note (the "Scheduled Defeasance Payments"). Borrower, pursuant to the
Security Agreement or other appropriate document, shall authorize and direct
that the payments received from the U.S. Obligations may be made directly to
Lender and applied to satisfy the obligations of the Borrower under this Note.
 
(ii) Upon compliance with the requirements of this subsection (c), the Property
shall be released from the lien of the Security Instrument and the pledged U.S.
Obligations shall be the sole source of collateral securing this Note. Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by subparagraph (c)(i) above and satisfy the
Borrower's obligations under this subsection (c) shall be remitted to the
Borrower with the release of the Property from the lien of the Security
Instrument.


(iii) For purposes of this subsection (c), the following terms shall have the
following meanings:


(A) The term "Defeasance Deposit" shall mean an amount equal to 100% of the
remaining principal amount of this Note, the Yield Maintenance Premium, any
costs and expenses incurred or to be incurred in the purchase of the U.S.
Obligations necessary to meet the Scheduled Defeasance Payments and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of this Note (if required to accomplish defeasance
in accordance with the provisions hereof) or otherwise required to accomplish
the agreements of this subsection;


(B) The term "Yield Maintenance Premium" shall mean the amount (if any) which,
when added to the remaining principal amount of this Note, will be sufficient to
purchase U.S. Obligations providing the required Scheduled Defeasance Payments;
and

 
 

--------------------------------------------------------------------------------

 



(C) The term "U.S. Obligations" shall mean direct non-callable obligations of
the United States of America.


(iv) Upon the release of the Property in accordance with this subsection (c),
Borrower shall, at Lender’s request, assign all its obligations and rights under
this Note, together with the pledged Defeasance Deposit, to a successor special
purpose entity designated by Borrower and approved by Lender in its sole
discretion. Such successor entity shall execute an assumption agreement in form
and substance satisfactory to Lender in its sole discretion pursuant to which it
shall assume Borrower’s obligations under this Note and the Security Agreement.
In connection with such assignment and assumption, Borrower shall (x) deliver to
Lender an opinion of counsel in form and substance and delivered by counsel
satisfactory to Lender in its sole discretion stating, among other things, that
such assumption agreement is enforceable against Borrower and such successor
entity in accordance with its terms and that this Note, the Security Agreement
and the other Loan Documents, as so assumed, are enforceable against such
successor entity in accordance with their respective terms, and (y) pay all
reasonable costs and expenses incurred by Lender or its agents in connection
with such assignment and assumption (including, without limitation, the review
of the proposed transferee and the preparation of the assumption agreement and
related documentation). In connection with such assignment and assumption,
Borrower and any Guarantor may be released of personal liability under the Note
and the other Loan Documents, but only as to acts or events occurring after the
closing of such assignment and assumption.


(v) Upon the release of the Property in accordance with this subsection (c),
Borrower shall have no further right to prepay this Note pursuant to the other
provisions of this Section 7 or otherwise.


8.  SAVINGS CLAUSE
 
This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Borrower is
permitted by applicable law to contract or agree to pay. If by the terms of this
Note, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of such maximum rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of the maximum rate shall be deemed to have been payments in reduction
of principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the Debt,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of this Note until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

 
 

--------------------------------------------------------------------------------

 



9.  WAIVERS
 
(a)  Except as specifically provided in the Loan Documents, Borrower and any
endorsers, sureties or guarantors hereof jointly and severally waive presentment
and demand for payment, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest and notice of protest and non-payment, all
applicable exemption rights, valuation and appraisement, notice of demand, and
all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Note and the bringing of suit and
diligence in taking any action to collect any sums owing hereunder or in
proceeding against any of the rights and collateral securing payment hereof.
Borrower and any surety, endorser or guarantor hereof agree (i) that the time
for any payments hereunder may be extended from time to time without notice and
consent, (ii) to the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note,
(iv) to any and all renewals, waivers or modifications that may be granted by
Lender with respect to the payment or other provisions of this Note, and/or
(v) that additional Borrowers, endorsers, guarantors or sureties may become
parties hereto all without notice to them and without in any manner affecting
their liability under or with respect to this Note. No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though the
Borrower or such endorser or guarantor is not a party to such agreement.
 
(b)  Failure of Lender to exercise any of the options granted herein to Lender
upon the happening of one or more of the events giving rise to such options
shall not constitute a waiver of the right to exercise the same or any other
option at any subsequent time in respect to the same or any other event. The
acceptance by Lender of any payment hereunder that is less than payment in full
of all amounts due and payable at the time of such payment shall not constitute
a waiver of the right to exercise any of the options granted herein to Lender at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express written acknowledgment of the Lender.
 
10.  EXCULPATION
 
(a)  Notwithstanding anything in the Loan Documents to the contrary, but subject
to the qualifications below, Lender and Borrower agree that:
 
(i)  Borrower shall be liable upon the Debt and for the other obligations
arising under the Loan Documents to the full extent (but only to the extent) of
the security therefore and Lender shall not seek a personal judgment against
Borrower; provided, however, that in the event (A)  of a breach or default under
Sections 4.3 or 8.3 of the Security Instrument or (B) the Property or any part
thereof becomes an asset in a voluntary bankruptcy or insolvency proceeding, the
limitation on recourse set forth in this Subsection 10(a) will be null and void
and completely inapplicable, and this Note shall be with full recourse to
Borrower.

 
 

--------------------------------------------------------------------------------

 



(ii)  If a default occurs in the timely and proper payment of all or any part of
the Debt, Lender shall not enforce the liability and obligation of Borrower to
perform and observe the obligations contained in this Note or the Security
Instrument by any action or proceeding wherein a money judgment shall be sought
against Borrower (or any partner, member or owner thereof), except that Lender
may bring a foreclosure action, action for specific performance or other
appropriate action or proceeding to enable Lender to enforce and realize upon
the Security Instrument, the Other Loan Documents and the interest in the
Property, the Rents and any other collateral given to Lender created by the
Security Instrument and the Other Loan Documents; provided, however, that any
judgment in any action or proceeding shall be enforceable against Borrower only
to the extent of Borrower’s interest in the Property, in the Rents and in any
other collateral given to Lender. Lender, by accepting this Note and the
Security Instrument, agrees that it shall not, except as otherwise herein
provided, sue for, seek or demand any deficiency judgment against Borrower in
any action or proceeding, under or by reason of or under or in connection with
this Note, the Other Loan Documents or the Security Instrument.
 
(iii)  The provisions of this Subsection 10(a) shall not (A) constitute a
waiver, release or impairment of any obligation evidenced or secured by this
Note, the Other Loan Documents or the Security Instrument; (B) impair the right
of Lender to name Borrower as a party defendant in any action or suit for
judicial foreclosure and sale under the Security Instrument; (C) affect the
validity or enforceability of any indemnity, guaranty, master lease or similar
instrument made in connection with this Note, the Security Instrument, or the
Other Loan Documents; (D) impair the right of Lender to obtain the appointment
of a receiver; (E) impair the enforcement of the Assignment executed in
connection herewith; (F) impair the right of Lender to enforce the provisions of
Section 11.2 of the Security Instrument; or (G) impair the right of Lender to
obtain a deficiency judgment or judgment on this Note against Borrower if
necessary to obtain any insurance proceeds or condemnation awards to which
Lender would otherwise be entitled under the Security Instrument; provided,
however, Lender shall only enforce such judgment against the insurance proceeds
and/or condemnation awards.
 
(iv)  Notwithstanding the provisions of this Article to the contrary, Borrower
shall be personally liable to Lender for the Losses Lender incurs due to: (A)
any fraud, willful misconduct or material misrepresentation by Borrower, its
general partners, if any, its members, if any, its principals, its affiliates,
its agents or its employees or by any guarantor in connection with the Loan
evidenced by this Note: (B) the misapplication or misappropriation of Rents; (C)
the extent of any insurance proceeds or condemnation awards which are not
applied as required under the Loan Documents; (D) the extent of the value of any
Personal Property taken from the Property by or on behalf of Borrower and not
replaced with Personal Property of the same utility and of the same or greater
value; (E) the extent of the value of any actual waste or arson committed by
Borrower, any

 
 

--------------------------------------------------------------------------------

 

principal, affiliate, general partner or member thereof or by any Guarantor; (F)
the extent of any fees or commissions paid by Borrower to any principal,
affiliate, general partner or member of Borrower, or any Guarantor in violation
of the terms of this Note, the Security Instrument or the Other Loan Documents;
(G) the extent of any liability and costs incurred by Lender due to Borrower’s
failure to comply with the provisions of Section 11.2 of the Security
Instrument; or (H) any breach of the Environmental Indemnity.
 
(b)  Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Sections 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt, owing to Lender in
accordance with this Note, the Security Instrument and the Other Loan Documents.
 
11.  AUTHORITY
 
Borrower represents that Borrower (and each signatory on behalf of Borrower) has
full power, authority and legal right to execute, deliver and perform its
obligations pursuant to this Note and the other Loan Documents and that this
Note and the other Loan Documents constitute legal, valid and binding
obligations of Borrower. Borrower further represents that the loan evidenced by
the Loan Documents was made for business or commercial purposes and not for
personal, family or household use.
 
12.  NOTICES
 
All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner and be effective as specified in the
Security Instrument, directed to the parties at their respective addresses as
provided therein.
 
13.  TRANSFER
 
Lender shall have the unrestricted right at any time or from time to time to
sell this Note and the loan evidenced by this Note and the other Loan Documents
or participation interests therein. Borrower shall execute, acknowledge and
deliver any and all instruments requested by Lender to satisfy such purchasers
or participants that the unpaid indebtedness evidenced by this Note is
outstanding upon the terms and provisions set out in this Note and the other
Loan Documents. To the extent, if any, specified in such assignment or
participation, such assignee(s) or participant(s) shall have the rights and
benefits with respect to this Note and the other Loan Documents as such
assignee(s) or participant(s) would have if they were the Lender hereunder.
 
14.  WAIVER OF TRIAL BY JURY
 
BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE OR THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE

 
 

--------------------------------------------------------------------------------

 

RELATING TO (A) ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN LENDER AND
BORROWER; (B) USURY OR PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF
UNCONSCIONABLE ACTS, DECEPTIVE TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR
DEALING, LACK OF COMMERCIAL REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS
FIDUCIARY, TRUST OR CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION,
CONTROL, ALTER EGO, INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD,
MISREPRESENTATION, DURESS, COERCION, UNDUE INFLUENCE, INTERFERENCE OR
NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS INTERFERENCE WITH PRESENT OR PROSPECTIVE
BUSINESS RELATIONSHIPS OR OF ANTITRUST; OR (F) SLANDER, LIBEL OR DAMAGE TO
REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
 
15.  APPLICABLE LAW
 
This Note shall be governed by and construed in accordance with the laws of the
state in which the real property encumbered by the Security Instrument is
located (without regard to any conflict of laws or principles) and the
applicable laws of the United States of America.
 
16.  JURISDICTION
 
BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.
 
17.  NO ORAL CHANGE
 
The provisions of this Note and the other Loan Documents may be amended or
revised only by an instrument in writing signed by the Borrower and Lender.
 
This Note and all the other Loan Documents embody the final, entire agreement of
Borrower and Lender and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of Borrower and Lender. There are no oral agreements between Borrower and
Lender.
 
18.  ORAL AGREEMENTS
 
NOTICE IS HEREBY GIVEN THAT ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT, MODIFY LOAN TERMS, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A
DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 


 

 
 

--------------------------------------------------------------------------------

 



Executed as of the day and year first above written.
 
BORROWER:


(COMPANY SUBSIDIARY), a _________ limited partnership


By: (COMPANY SUBSIDIARY), a _________ corporation, its sole general partner




By:      
Name:      
Title:      



